Merrick, J.
None of the exceptions taken by the defendant can be sustained. The instruction given to the jury, in relation to the proof necessary to establish the fact that the building, or the apartment in it, from which the goods were alleged to have been stolen, was perfectly correct. The testimony of McEver, as to the voice which he heard, and its resemblance in sound to that of the defendant; of the hackman, relative to his being employed by the defendant and another person to carry a trunk to Brighton Street; of the lamplighter, as to what he saw of the two men carrying a trunk early in the morning following the night in which the felony was committed; and that concerning the discovery of the receipt for rent in the trunk in which the stolen property was found, as well as that relative to the absence of the defendant from the city immediately afterwards, indicative of his flight; was all admissible in evidence. The several facts thus disclosed had some tendency to identify him as one of the persons by whom the shop was broken open and the goods in it stolen and carried away, and the evidence tending to prove these facts was therefore competent. All of it was submitted to the jury under proper directions and with suitable caution as to its effect; and it was for the jury to decide upon its *202weight, and upon the conclusions to be deduced from the various circumstances tending to show the connection of the defendant with the acts done in the perpetration of the offence charged against him. Exceptions overruled.